Citation Nr: 1010018	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of prostate cancer. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967 and was awarded a Combat Infantryman Badge.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In October 2004, the Veteran's case was 
transferred from the VA RO in Roanoke, Virginia, to the VA RO 
in Huntington that now has jurisdiction of his appeal.

The Board notes that the RO's February 2005 rating decision 
on appeal also denied the Veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  
However, in a March 2006 rating decision, the RO granted 
service connection for PTSD that was awarded an initial 50 
percent disability rating.  That action represents a full 
grant of the benefits sought as to the Veteran's claim for 
service connection for PTSD.  He then submitted a timely 
notice of disagreement as to the initial rating assigned for 
his service-connected PTSD, and a statement of the case was 
issued in March 2007.  However, a substantive appeal is not 
associated with the claims file as to this claim, and the 
matter not certified for appellate consideration.  As such, 
the Board will confine its consideration to the issues as set 
forth on the title page.

This appeal was previously before the Board in May 2008, when 
it was remanded for additional development.  It has been 
returned for further consideration.  Unfortunately, the 
issues of entitlement to service connection for hearing loss, 
tinnitus, and GERD with hiatal hernia must again be remanded.  
These issues will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  Prior to August 14, 2008, the Veteran voided every one to 
two hours in the day and three to four times at night; he did 
not wear absorbent materials, and he did not experience renal 
dysfunction, obstructed voiding, or urinary tract infection.  

2.  At the VA examination conducted on August 14, 2008, the 
Veteran stated he voided at less than one hour intervals; he 
occasionally wore a pad which did not need to be changed 
during the day, and there was no evidence of renal 
dysfunction, obstructed voiding, or urinary tract infection.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of prostate cancer prior to August 14, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Code 7528 (2009).  

2.  The criteria for a 40 percent evaluation from August 14, 
2008 for the residuals of prostate cancer have been met; the 
criteria for an evaluation in excess of 40 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Code 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a VCAA 
notification letter in November 2004 that contained the 
notification required by 38 C.F.R. § 3.159 as defined by 
Pelegrini, as well as the first three elements of the 
notification required by Dingess.  This was provided to the 
Veteran prior to the initial adjudication of his claim in the 
February 2005 rating decision on appeal.  The Veteran 
received notification of the final two Dingess elements in 
March 2008.  He was also supplied with additional compliant 
VCAA notice in September 2008 and January 2009.  While this 
was after the initial adjudication, his claim was 
readjudicated in January 2010, which cured any deficiency in 
the timing of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.  

The Board further concludes that the duty to assist has been 
met.  All private and VA medical records that have been 
identified by the Veteran have been obtained.  The Veteran 
has been afforded a recent VA examination.  He has declined 
his right to a hearing.  As there is no indication of any 
outstanding evidence, the Board will proceed with 
consideration of the Veteran's appeal.  

Increased Evaluation

The Veteran contends that the 20 percent evaluation assigned 
for the residuals of his prostate cancer is inadequate to 
compensate him for the disability that has resulted from this 
disease.  He states that he is unable to be away from a 
restroom facility for more than one or two hours, and he 
notes that his symptoms include erectile dysfunction.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

In this case, service connection for prostate cancer was 
granted with an evaluation of 100 percent in a September 2002 
rating decision.  The 100 percent evaluation remained in 
effect until an April 2003 rating decision, which reduced the 
evaluation to 10 percent.  The Veteran's claim for an 
increased evaluation was received in September 2004.  The 
February 2005 rating decision on appeal increased the 
evaluation to 20 percent, effective from the day of the 
claim.  However, the Veteran was not satisfied with the 
increase and initiated an appeal of this decision. 

The Veteran's prostate cancer is considered a disease of the 
genitourinary system.  Diseases of the genitourinary system 
result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  When 
diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Voiding dysfunctions are 
evaluated according to urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.

The Veteran's prostate cancer is evaluated under the rating 
code for malignant neoplasms of the genitourinary system.  
These are rated as 100 percent disabling.  However, the note 
to this rating code states that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the 100 percent evaluation shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be evaluated 
on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Code 7528.

The evidence is completely negative for any evidence of renal 
dysfunction.  The Veteran does have complaints related to 
urinary frequency and leakage.  Therefore, the criteria for 
voiding dysfunction will be considered, as will the criteria 
for urinary frequency and obstructed voiding. 

Urine leakage which requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times a day is evaluated as 60 percent disabling.  
The wearing of absorbent materials that must be changed two 
times a day is evaluated as 40 percent disabling.  The 
wearing of absorbent material that must be changed less than 
two times each day is evaluated as 20 percent disabling.  38 
C.F.R. § 4.115b.

Under the criteria for an evaluation for urinary frequency, a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night is evaluated as 40 
percent disabling.  A daytime voiding interval of between one 
and two hours or awakening to void three or four times per 
night is evaluated as 20 percent disabling.  A daytime 
voiding interval of between two and three hours or awakening 
to void two times per night merits a 10 percent evaluation.  
38 C.F.R. § 4.115b.

Finally, the Board notes that under the criteria for 
obstructed voiding, urinary retention that requires 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  Marked obstructive symptomatology with 
one or more of symptoms such as post void residuals greater 
than 150 cc.; a uroflowmetry with a markedly diminished peak 
flow rate of less than 10 cc/sec; recurrent urinary tract 
infections secondary to obstruction; or stricture disease 
requiring periodic dilatation every two to three months is 
evaluated as 10 percent disabling.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year is rated as zero percent 
disabling.  38 C.F.R. § 4.115b.

The evidence includes VA treatment records including urology 
notes dated from October 2003 to January 2005.  An October 
2003 note says that the Veteran did not have any significant 
urinary complaints except for an occasional leak toward the 
evenings.  The prostate-specific antigen (PSA) was recently 
found to be negative.  The diagnosis was carcinoma of the 
prostate, status post radical retropubic prostatectomy.  
February 2004 records say that the Veteran had no problem 
with urination.  He had no urinary complaints at an April 
2004 urology examination and was said to be voiding fairly 
well.  The PSA was less than 0.01.  The same PSA reading was 
obtained in May 2004, and the Veteran was described as being 
an overall very healthy gentleman.  The PSA remained at 0.02 
in an October 2004 urology note, and he made no urinary 
complaints at that time.  November 2004 clinic records state 
the PSA was not detectable.  

The Veteran was afforded a VA genitourinary examination in 
January 2005.  His main complaint was of erectile 
dysfunction.  He said he urinated every one to two hours both 
day and night.  His stream was okay.  He did not wear a pad 
but occasionally there was some urinary incontinence.  The 
examiner stated that he should probably wear a pad.  There 
had been no urinary tract infections.  He had a history of 
kidney stones in 1996, but there was no acute nephritis.  The 
Veteran had not required any catheriterization, dilatations, 
or other drainage procedures.  The impression was prostate 
cancer with nerve sparing radical retropubic prostatectomy 
with residual erectile dysfunction.  There had been no 
radiation therapy or seed implants.  

VA urology notes dated July 2005 state that the Veteran was 
voiding well.  June 2006 notes state that he was voiding well 
and he described his control as "decent", although there was 
mild stress incontinence.  His PSA was 0.01.  The examiner 
noted that the Veteran did not need to return unless he 
developed a PSA of more than 2.  

The most recent VA examination was conducted on August 14, 
2008.  The Veteran was noted to have a history of prostate 
cancer, with a 2001 date of onset.  He had undergone a 
radical prostatectomy, and there was no evidence of 
recurrence subsequent to his surgery and treatment.  The side 
effects included urinary dysfunction, incontinence, and 
erectile dysfunction.  His urinary symptoms included urgency, 
a weak or intermittent stream, and dribbling.  He did not 
have straining or hesitancy, urine retention, or urethral 
discharge.  His daytime voiding frequency was less than an 
hour, and he voided two to three times each night.  The 
Veteran's leakage was described as leak incontinence.  He 
only wore a pad if he was going to be out of his home away 
from the bathroom, and he did not wear one on every day.  On 
the days that he used a pad he only needed one.  The Veteran 
did not have any urinary tract infections, and there was no 
obstructed voiding.  There was also no history of renal 
dysfunction or failure.  The PSA was 0.01.  The Veteran had 
not lost any time from work due to this disability over the 
past year.  His disability had mild effects on activities of 
daily living such as chores, shopping, recreation, and 
traveling, and moderate effects on dressing, toileting, and 
grooming.  

Initially, the Board notes that there is absolutely no 
evidence of a recurrence of the Veteran's prostate cancer, 
and his PSA levels have been well below the level of 2 that 
was identified as signaling a potential problem in the June 
2006 urology notes.  Therefore, there is no basis for an 
evaluation for an active neoplasm under 38 C.F.R. § 4.115b, 
Code 7528.  

However, after a review of all the relevant evidence, the 
Board finds that a staged rating is appropriate in this 
instance.  The Board finds that entitlement to a 40 percent 
evaluation, but no more, for the Veteran's post-operative 
residuals of prostate cancer is warranted, based on the 
August 14, 2008 examination findings.  A continuation of the 
20 percent rating is merited prior to August 14, 2008.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for urinary frequency state that a 40 percent 
evaluation is assigned when there is daytime voiding interval 
of less than an hour, or awakening to void five or more times 
per night.  The Veteran reported a daytime voiding interval 
of less than an hour at the August 14, 2008 VA examination.  
This symptom alone is enough to merit the 40 percent 
evaluation.  38 C.F.R. § 4.115a.  He is competent to identify 
his frequency and there is no probative evidence to the 
contrary.

The Board has considered entitlement to an evaluation in 
excess of 40 percent but this is not supported by the 
evidence.  A 40 percent evaluation is the highest allowable 
for urinary frequency.  The criteria for voiding dysfunction 
state that the use of an appliance or absorbent material that 
must be changed more than four times each day is evaluated as 
60 percent disabling, but the August 2008 VA examination 
shows that the Veteran does not require the use of a pad 
everyday and that it does not need to be changed.  He does 
not have obstructed voiding, urinary tract infections, or 
renal dysfunction, so these criteria do not provide a basis 
for a rating of higher than 40 percent.  The Board concludes 
that there is no evidence that would support an evaluation in 
excess of 40 percent under any of the applicable rating 
criteria.  

Furthermore, the Board finds that the criteria for an 
evaluation in excess of 20 percent were not met before August 
14, 2008.  At the January 2005 VA examination, the Veteran 
reported voiding every one to two hours both day and night.  
This merits continuation of the 20 percent evaluation under 
the rating criteria for urinary frequency, as this evaluation 
specifically contemplates voiding every one to two hours, and 
as it would equate to night time voiding of no more than 
three to four times based on eight hours of sleep.  The 
criteria for voiding dysfunction state that the use of an 
appliance or absorbent material that must be changed two to 
four times each day is evaluated as 60 percent disabling, but 
the January 2005 VA examination states that while the Veteran 
experienced occasional leakage, he did not wear a pad.  He 
did not have obstructed voiding, urinary tract infections, or 
renal dysfunction, so these criteria do not provide a basis 
for a rating of higher than 20 percent.  There is no evidence 
that would support an evaluation in excess of 20 percent 
under any of the applicable rating criteria prior to August 
14, 2008.  38 C.F.R. § 4.115a.  

In reaching this decision, the Board notes that the evidence 
persistently demonstrates that the Veteran experiences 
erectile dysfunction secondary to the residuals of his 
prostate cancer.  However, the Board further notes that the 
Veteran is compensated for this problem, as he is in receipt 
of special monthly compensation for the loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2009).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2009).  There is no objective evidence 
that the Veteran's service connected disability presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Veteran 
has not required any recent treatment for his prostate cancer 
and the August 2008 examination states that he had not missed 
any work due to this disability in the past year.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

An evaluation in excess of 20 percent for the residuals of 
prostate cancer prior to August 14, 2008 is denied.  

A 40 percent evaluation, but no more, for the residuals of 
prostate cancer from August 14, 2008 is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran contends that his GERD with hiatal hernia is 
aggravated by his service connected disabilities, including 
his PTSD.  He also contends that he has developed hearing 
loss and tinnitus as a result of acoustic trauma during 
active service.  

The May 2008 Board remand requested, in relevant part, that 
the Veteran be provided with VA examinations of his GERD and 
his hearing loss with tinnitus.  In both instances the 
examiners were to provide opinions as to the etiology of 
these disabilities. 

At the July 2008 VA hearing examination, the Veteran was 
found to have hearing loss as defined by 38 C.F.R. § 3.385 
(2009).  The examiner opined that the Veteran's tinnitus was 
the result of his hearing loss.  However, the examiner stated 
that as there was no hearing test performed at the Veteran's 
separation from service, she was unable to state whether it 
was at least as likely as not that the Veteran's current 
hearing loss was the result of events during active service.  
She did not provide any additional reasons or bases for her 
inability to provide the requested opinion.  

Similarly, at the August 2008 examination for GERD and hiatal 
hernia, the examiner found that it was at least as likely at 
not that this disability had been aggravated by the Veteran's 
service connected PTSD.  However, the examiner stated that 
she was unable to determine what the baseline disability of 
the GERD was without resort to speculation, and she was also 
unable to determine what the degree of aggravation of the 
GERD by the PTSD was without resort to speculation.  The 
examination report was returned to the examiner in February 
2009 in order to obtain the requested opinions, but she again 
stated that these could not be provided without resort to 
speculation.  She did not provide any reasons or bases for 
her inability to provide the requested opinion.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Furthermore, the Board notes that merely stating that an 
opinion cannot be offered without resorting to speculation 
does not meet the duty to assist.  Such examinations have 
been held to be inadequate without providing reasons and 
bases as to why an opinion cannot be offered without 
speculation.  They are essentially held to be "non 
responsive" to the request for an opinion without 
explanation.  See Barr v. Nicholson, 12 Vet. App. 303 (2007).  
Therefore, these issues must again be remanded in order to 
obtain the necessary opinions. 

As the Veteran's tinnitus has been found to be the result of 
his hearing loss, the issue of service connection for this 
disability is inextricably intertwined with the issue of 
service connection for hearing loss.  Therefore, the tinnitus 
claim must be held in abeyance until it can be considered at 
the same time as the claim for hearing loss.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA gastrointestinal examination to be 
performed if possible by a physician who 
has not previously examined him to 
determine the etiology of any GERD and 
hiatal hernia found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

a.	The examiner should identify if the 
Veteran has GERD or a hiatal hernia, or 
another gastrointestinal disorder.

b.	For each such GERD, hiatal hernia, or 
other gastrointestinal disorder 
identified, the physician should proffer 
an opinion, with supporting analysis, as 
to the likelihood that any diagnosed GERD 
and hiatal hernia, or other 
gastrointestinal disorder, was caused by, 
or aggravated by, the Veteran's service-
connected residuals of prostate cancer or 
PTSD disability.  The degree of GERD or 
hiatal hernia, or other gastrointestinal 
disorder, that would not be present but 
for the service-connected residuals of 
prostate cancer or PTSD should be 
identified.

c.	To the extent that the examiner finds 
that they are unable to provide any of the 
requested opinions without resort to 
speculation, the reasons and bases for the 
inability to provide the opinion must be 
included in the examination report.  If 
additional evidence would make providing 
the opinion possible, this evidence should 
be identified.  

2.	The Veteran should also be scheduled 
for appropriate VA examination(s), to 
determine the etiology of any bilateral 
hearing loss and tinnitus found to be 
present.  If possible, the examination 
should be conducted by an examiner who has 
not previously examined the Veteran.  A 
complete history of any post service noise 
exposure should be obtained from the 
Veteran.  Prior to the examination, the 
examiner should review the claims folder, 
including the Veteran's service treatment 
records, including the entrance and 
separation examinations.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The examiner should note that the Veteran 
participated in combat and that his 
reports of noise exposure related to this 
combat are presumed to be credible.  The 
examining physician is requested to 
address the following matters:

a.	Does the Veteran currently have a 
disorder manifested by bilateral hearing 
loss and tinnitus?

b.	Taking into consideration the evidence 
incorporated in the service medical 
records (including the September 1965 pre-
induction examination report) when did the 
disability (or disabilities) start?

c.	If any disability was incurred before 
December 1965, was there a permanent 
increase in disability, beyond the natural 
progress of the disorder, during the 
Veteran's period of military duty, namely 
from December 1965 to September 1967?

d.	If any diagnosed disability was 
incurred after December 1965, the examiner 
is requested to provide an opinion 
concerning the etiology of bilateral 
hearing loss and tinnitus found to be 
present, to include whether it is at least 
as likely as not (i.e., to at least a 50- 
50 degree of probability) that any 
currently bilateral hearing loss and 
tinnitus were caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  Consideration 
should be given to whether the type of 
hearing loss found is more consistent with 
acoustic trauma as opposed to age, 
heredity, or other cause.

e.	To the extent that the examiner finds 
that they are unable to provide any of the 
requested opinions without resort to 
speculation, the reasons and bases for the 
inability to provide the opinion must be 
included in the examination report.  If 
additional evidence would make providing 
the opinion possible, this evidence should 
be identified.  

3.  After the Veteran has been provided 
with the requested examinations, review 
the examination reports to ensure that all 
requested development has been completed 
and all the requested opinions have been 
provided.  If any examiner is unable to 
provide a requested opinion without resort 
to speculation, ensure that the examiner 
has provided reasons and bases for the 
inability to provide the opinion.  If the 
examiner has identified the evidence 
necessary to provide such an opinion, take 
the development necessary to obtain this 
evidence or to verify that it is 
unobtainable.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


